Citation Nr: 1300101	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  00-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected fibromyalgia prior to May 17, 2012.  

2.  Entitlement to a rating in excess of 40 percent for service-connected fibromyalgia since May 17, 2012.  

3.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee meniscus strain.  

5.  Entitlement to an initial compensable rating for service-connected chondromalacia of the patellar, right knee.  

6.  Entitlement to an initial compensable rating for service-connected right eye uveitis.  
7.  Entitlement to an effective date prior December 3, 1996 for the grant of service-connection for right eye uveitis.  

8.  Entitlement to an effective date prior to December 3, 1996, for the grant of service connection for fibromyalgia.  

9.  Entitlement to an effective date prior to December 18, 1997, for the grant of service connection for a left knee meniscus strain.  


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1977 to June 1984 and from November 1990 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the RO. 

A review of the Virtual VA paperless claims processing system revealed VA treatment records dated from August 2010 to March 2012 that are relevant to the Veteran's pending claims were added to the virtual claims file in May 2012.  However, the RO issued a July 2012 Statement of the Case and July and August 2012 Supplemental Statements of the Case which show that these records were reviewed and considered.  The Board has reviewed and considered these medical records as well.  

In April 2012, the Board remanded the Veteran's claims for entitlement to an initial rating in excess of 20 percent for service-connected fibromyalgia, entitlement to an initial compensable rating for service-connected right ear hearing loss, entitlement to an initial rating in excess of 10 percent for service-connected left knee meniscus strain, and entitlement to an initial compensable rating for service-connected chondromalacia of the patellar, right knee.  

During the pendency of the appeal, in an August 2012 rating decision, the RO granted an increased rating of 40 percent rating for the Veteran's fibromyalgia, effective May 17, 2012.  As the 40 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to May 17, 2012, the Veteran's service-connected fibromyalgia was not manifested by symptoms that are constant, or nearly so, and was not refractory to therapy.

2.  Since May 17, 2012, the Veteran's service-connected fibromyalgia has manifested in symptoms that are constant, or nearly so, and requires continuous medication to control.  

3.  Since service connection was granted, the Veteran has had no worse than Level I hearing impairment in his right ear.  

4.  The Veteran's service connected left knee disability has been manifested by flexion more than to 30 degrees and with full extension since service connection but has been productive of pain, tenderness, and slight instability.  

5.  The Veteran's service connected right knee disability has been manifested by flexion more than to 45 degrees and with full extension since service connection but has been productive of pain, tenderness, and slight crepitus.	

6.  Since the award of service connection, the Veteran's service connected right eye uveitis has shown no manifestations of pain, swelling, redness, photophobia, corrected visual acuity impairment, visual field loss, rest-requirements, or episodic incapacity.  

7.  After being provided timely notification of an April 1992 rating decision, which denied entitlement to service connection for a right eye disability and left knee disability, the Veteran did not file an appeal.   

8.  The RO received the Veteran's claim to reopen his right eye and left knee claims on December 3, 1996.   

9.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to service connection for a left knee disability prior to February 18, 1997.  

10.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to service connection for right eye uveitis prior to December 3, 1996.  

11.  After being provided timely notification of a September 1995 rating decision, which denied entitlement to service connection for fibromyalgia the Veteran did not file an appeal.   

12.  The RO received the Veteran's claim to reopen his fibromyalgia claim on December 3, 1996.  

13.  It is not factually ascertainable from the evidence of record that the Veteran was entitled to service connection for fibromyalgia prior to December 3, 1996.    


CONCLUSIONS OF LAW

1.  Prior to May 17, 2012, the criteria for an evaluation in excess of 20 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, Diagnostic Code 5025 (2012).

2.  Since May 17, 2012, criteria necessary for establishing entitlement to a disability evaluation in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5025 (2012).

3.  The criteria for an initial compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2012).

4.  The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012); VAOPGCPREC 9-98.

5.  The criteria for a 10 percent for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2012); VAOPGCPREC 9-98.

6.  The criteria for an initial compensable rating for service-connected right eye uveitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.3, 4.7, 4.75, 4.84a, Diagnostic Code 6000 (2012). 

7.  The criteria for entitlement to an effective date prior to December 3, 1996, for the award of service connection for right eye uveitus are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2012).

8.  The criteria for entitlement to an effective date prior to December 3, 1996, for the award of service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2012).

9.  The criteria for entitlement to an effective date prior to February 18, 1997, for the award of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.400, 3.401 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Collectively in letters dated in September 2001, August 2004, July 2005, March 2006, July 2006, and May 2012 the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating. The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  The Court clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, the reports of VA examinations, and the Veteran's testimony at a hearing before a Veterans Law Judge. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Sanders, supra; Conway , supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Legal Criteria

A.  Initial Rating Claims

1.  General Rating Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability. 38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.
In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

2.  Hearing Loss

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 
Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2012), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2012).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2012).  The provisions of 38 C.F.R. § 4.86(b)  provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz , and 70 decibels or more at 2000-Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2012).  Each ear will be evaluated separately. 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383 . 38 C.F.R. § 4.85(f) (2012).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct. 

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  In the present case, the Veteran's service-connected left ear hearing loss is not evaluated as at least 10 percent disabling. As such, 38 C.F.R. § 3.383 is not applicable.  Given this, the hearing acuity of his left ear must be considered normal for the purposes of evaluating the service-connected disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of Level "I" is assigned for the nonservice-connected left ear. 

The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at 1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

3.  Fibromyalgia

Fibromyalgia is rated under Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

4.  Knees

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee has been rated under Diagnostic Code 5257 and his right knee has been rated under Diagnostic Codes 5099-5014.  

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Under DC 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a , DC 5003.  38 C.F.R. § 4.71a, DC 5014 (2012). 

Degenerative arthritis is rated under DC 5003 which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the arthritis is to be rated based on x-ray findings, as follows: a 10 percent evaluation is warranted where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent evaluation is warranted where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

Diagnostic Code 5260 is used to rate limitation of flexion of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Other potentially relevant diagnostic codes pertaining to the knee include, DC's 5256, 5257, 5258, and 5261.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the left knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In addition, the VA General Counsel has held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

B.  Earlier Effective Date Claims

Generally, the effective date of the award of an increase in compensation is either the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A claim for an earlier effective date must generally come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a Veteran cannot make a freestanding claim for an earlier effective date absent a claim of clear and unmistakable error (CUE) in a prior rating decision. Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 38 C.F.R. § 3.1(p).  A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(a), (b).  When the following reports relate to examination or treatment of a disability for which service connection has previously been established, the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of claim and the date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim.  38 C.F.R. § 3.157(b)(1).  

III.  INCREASED RATING CLAIMS

A.  Hearing Loss

In an April 2007 Board decision the Veteran was granted service connection for right ear hearing loss.  A May 2008 decision of the RO effectuated the Board's decision and assigned a noncompensable evaluation for this disability.  In a statement dated in February 2009, the Veteran disagreed with the initial noncompensable evaluation that was assigned for his right ear hearing loss.  

The pertinent medical evidence of record consists of a May 2006 and May 2012 VA examination reports.  

In the present case, the evidence does not show an exceptional level of impaired hearing at any time during the appeal period, as such 38 C.F.R. § 4.86 is not applicable to the Veteran's claim.  (See VA examination reports dated in May 2006 and May 2012).  




At the Veteran's May 2006 VA examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
0
10
30
13
LEFT
10
5
20
25
15

The average puretone threshold decibel loss for the right ear was 13.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear.  Such designation, when combined with the assigned level I hearing acuity in the left ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2012). 

At the Veteran's May 2012 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
15
50
70
39
LEFT
15
20
50
60
36

The average puretone threshold decibel loss for the right ear was 39.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the right ear.  Such designation, when combined with the assigned level I hearing acuity in the left ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2012). 

Applying the findings of the May 2006 and May 2012 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 13 db, with a 94 percent speech discrimination and an average puretone threshold of 39 db, with an 92 percent speech discrimination in the May 2006 and May 2012 VA examinations, respectively, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be no more than a Level I impairment.  Such designation, when combined with the assigned Level I hearing acuity in the nonservice-connected left ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2012).  As such, the more probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to a compensable initial rating for right ear hearing loss must be denied. 

The Board is aware that the Veteran may feel that his right ear hearing loss is more disabling than his disability rating reflects.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e)  and 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (2012).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The May 2012 VA examiner indicated that the Veteran reported difficulty in understanding conversational level speech at his place of employment.  This indicates that the examiners did elicit information from the Veteran concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.

However, the May 2006 VA examination report does not contain such information.  While the May 2006 VA audiological examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss are adequately addressed by the remainder of the record, to include written statements submitted by the Veteran, and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Thus, the Board finds the May 2006 and May 2012 VA examinations, along with the other evidence of record, are adequate for rating purposes. 

Moreover, even if the audiologists' descriptions of the functional effects of his hearing disability was somehow defective, the Veteran has not identified any evidence in the record indicating that a referral for an extraschedular rating is warranted.  The Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect here.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  The Board, therefore, holds that the Veteran's May 2006 audiological examination was adequate for rating purposes.

The Board also finds that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The Veteran's reported symptoms of difficulty in understanding conversational level speech at his place of employment are contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

B.  Fibromyalgia

1.  Prior to May 17, 2012

A June 2000 rating decision granted service connection for fibromyalgia and assigned a 20 percent rating, effective December 3, 1996.  The Veteran has disagreed with the initial 20 percent evaluation that was assigned. 

A February 2000 VA examination report shows that the Veteran reported joint and muscle aches of the elbows, hands, knees, ankles, when he exercise it does not feel better and it lasts more than 24 hours.  Once in a while he has a headache.  He reported trouble sleeping.  He reported lost time from work because of muscle aches.  The examiner diagnosed the Veteran with muscle pain without evidence of muscular change and myopathy associated with symptoms of fibromyalgia related to Gulf Service.  He was also diagnosed with joint aches, symptoms of associated with fibromyalgia, affecting his elbows and hands.  

A February 2000 VA fibromyalgia examination report shows that the Veteran reported pain in the elbows, knees, hands, and ankles.  The pain is a 7 to 8 and occurs about two times a week.  The Veteran also reported experiencing stiffness but denied muscle weakness.  He described the pain as episodic as opposed to constant.  He stated that he could not do sports and cannot do other forms of exercise.  He cannot go up or down stairs.  These complaints were related to his knees and ankle and not his elbows and hands.  He reported unexplained fatigue and sleep disturbance.  The Veteran reported a history of diarrhea, but not at the present time.  He stated that he suffers from anxiety and depression and stated that he lost time from work due to his left and right knee.  Upon physical examination, the condition was noted to be active and involve the elbows, knees, hands, and ankle.  The examiner noted point tenderness at the suboccipatal muscle, the medial border of the trapexius muscle and also paraspinals muscle of the thoracic spine.  There was also tenderness noted at the second costovertebral angle.  There is no tenderness 2 cm below the lateral epicondyle of both elbows.  There was tenderness at the posterior trochanter eminence and at the mid part of both buttocks.  There was not tenderness at both ankles.  There was no tenderness at the medial aspect both knees overlying the anserine burse, however there is tenderness at both joints of both knees.  Muscle strength in the involved areas was good.  The examiner diagnosed the Veteran with fibromyalgia.  

An August 2002 VA general medical examination report shows that the Veteran stated that he was told in 1993 that he had fibromyalgia because of pains here and there.  He stated that he always has pain and that most of his pain is in his arm and shoulders.  He reported working 8 hours a day plus exercising on a regular basis.  He walks 1/2 a mile two times a week and rides a bicycle for 10-15 minutes twice a week.  He stated that when he walks or rides his bike he has pain in his legs; otherwise, most of his pain is in his upper extremities.  He reported taking ibuprofen for pain.  Examination revealed mild tenderness at the top of the trapezius; otherwise, the occipital and the cervical regions were negative.  There was mild tenderness in the intrascapular region but no tenderness to the sacroiliac of the hips.  There was no tenderness in the medial lower thighs.  The examiner diagnosed the Veteran with questionable fibromyalgia and stated that the physical findings at the examination did not meet the criteria for fibromyalgia.  

After reviewing the evidence of record for the period prior to May 17, 2012, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  The evidence as described above show that the Veteran's symptoms more closely reflect the criteria for a 20 percent rating as his symptoms are episodic.  In fact, at his February 2000 fibromyalgia examination, the Veteran described the pain as episodic as opposed to constant.  At his August 2002 VA examination the Veteran reported always having pain in his arms and shoulders but also stated that he was able to work fulltime and exercise on a regular basis-that examiner stated that the physical findings at the examination did not meet the criteria for fibromyalgia.  Looking at the evidence as a whole the Board finds that the Veteran's fibromyalgia more closely approximates the criteria for a 20 percent rating as his pain appears to be episodic in nature.




2.  Since May 17, 2012

A May 2012 VA examination report shows that the Veteran complained of widespread musculoskeletal pain and stated that he wears sleeves at night to protect his elbows, knees, and lower legs.  He stated that staying warm prevents stiffness.  Upon examination, tender points were noted at the low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, gluteal, greater trochanter, and knee:medial joint line.  Stiffness, fatigue, depression, anxiety, and irritable bowel syndrome were also noted to be associated with the Veteran's fibromyalgia.  The Veteran reported being in constant or nearly constant pain that is often precipitated by environmental or emotion stress or overexertion.  It was noted that continuous medication is required for control of his symptoms and that the Veteran is currently undergoing treatment.  However, the Veteran's fibromyalgia symptoms are not refractory to therapy.  

Under Diagnostic Code 5025, a 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Here, the Veteran's symptoms clearly meet the schedular criteria as he has constant or nearly constant pain, and thus his disability is properly rated for this period.

Because the Veteran has already been granted a disability rating of 40 percent for his service-connected fibromyalgia since May 12, 2012, the Veteran is already receiving the maximum disability evaluation permitted under Diagnostic Code 5025 for that time period.  A review of the Diagnostic Code indicates that there are no other applicable codes that would permit for a disability rating in excess of 40 percent for this disability. 

Additionally, because Diagnostic Code 5025 is not based on limitation of motion (where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply; see Johnson, 9 Vet. App. at 11.), and as the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5025 (functional loss are not applicable to increase the rating where a disability is rated at the maximum level provided by the diagnostic code under which it is rated; see VAOPGCPREC 36-97), a disability rating higher than 40 percent for fibromyalgia based on functional loss due to pain pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

C.  Left and Right Knee

1.  Medical Background

A June 1999 VA radiographic report shows that there were no fractures or dislocations identified and the impression noted was normal bilateral knee examination.  

A February 2000 VA examination report shows that the Veteran reported pain, a little weakness, stiffness at times (though he stated it does not last long) and locking of the left knee.  The Veteran denied heat, redness, and swelling.  He reported fatigability but denied lack of induration.  He indicated that he could not climb a ladder, stairs or squat.  The examination report indicates that the Veteran denied any episodes of dislocation or recurrent subluxation but also indicates that the Veteran reported that his knee gives way.  Upon physical examination of the knees, there was no tenderness, no swelling, and no deformity.  Extension was to 0 degrees and flexion on the left knee was from zero to 100 degrees on the left knee.  The joint was noted not to be painful and the range of motion was noted as normal and was not limited by pain, fatigue, weakness, or lack of endurance after repetitive motion or during flare-ups.  Stability was intact and varus/valgus test was normal.  

An August 2002 VA examination report shows that the Veteran reported increasing symptoms due to his new job which requires him to stoop, kneel, and squat.  He also experiences an increase in discomfort with walking more than one-half mile and says the pain also increases on descending more than ascending ladders and stairs.  His symptoms are greater in the left knee than the right.  He has been treated only with medications, braces, and physical therapy; no injections or surgery.  The Veteran stated that he has lost 30 days from work in the last year specifically because of his knees but he lumps the majority of his discomfort into fibromyalgia.  

The Veteran was observed to ambulate into clinic without assistance.  He wears bilateral knee braces but has no antalgic gait.  Examination of the knees shows no deformity, discoloration, or swelling.  He was diffusely tender to palpation about both knees not localizing his pain to the medial or lateral joint lines.  His active range of motion right over left was extension 0/0 and flexion 140/140.  He was noted to have retropatellar crepitus on the right greater than the left between 30-60 degrees most significantly.  The flexion over pressure maneuver elicited diffuse discomfort without joint line discomfort.  He had no evidence of instability on varus/valgus stress testing in 0 to 30 degrees of flexion of either knee.  Lachman drawer tests were negative bilaterally.  Patellofemoral compression tests were positive bilaterally.  McMurray's tests were also negative bilaterally.  The Veteran was diagnosed with chondromalacia, patella, both knees.  

At the Veteran's May 2006 VA examination, the Veteran reported a constant baseline of pain in the right knee at a 5/10 level which increases with activity up to an 8-9/10.  The Veteran demonstrates that the pain is an aching type pain primarily, with sharp pains noted along either aspect of the kneecap when he climbs ladders, step stools, or squats.  He has difficulty arising from a seated position, and finds that because of his left knee condition he has to push off the arms of the chair in order to do so.  If he does not have arms of a chair in order to arise, he has to push up off the ground and lean forward.  The Veteran stated that he as morning stiffness which lasts about an hour.  He has a rare sensation of giving way/buckling primarily related to climbing a ladder or stepping down off a step stool.  The Veteran stated that he has swelling in the right knee which is infrequent and not necessarily related to activity.  He has an occasional sense of heat.  He stated that after 2-3 hours of work the right knee causes discomfort, but the left knee is the primary area where fatigue sets in after 2-3 hours of work.  

The Veteran denied any surgical recommendations for his right knee, and he has not received any significant assessment or treatment for his right knee except for taking intermittent nonsteroidal anti-inflammatory medication.  He has been instructed in quadriceps exercises in the past which he does not do because "they make my knees hurt worse."  The Veteran wears a soft knee brace and that is the only external device that he has used in the past and currently.  He denied any dislocations or subluxation in the right knee.  A functional assessment shows activities of daily living are not impacted as much by the right knee as the left.  Occupational activities are similarly impacted as for the left with activities such as prolonged standing, climbing a ladder, getting on and off a step stool or squatting.  The Veteran's recreational activities, which are primarily walking, are nonsignificantly impacted by his right knee, with the left knee being the predominant factor impacting his recreational activities.  

With respect to symptoms of the left knee, the Veteran reported, at his May 2006 VA examination that a constant dull ache to sharp pain along the anterior aspect of the left knee was present.  The pain is present 24 hours a day, seven days a week, with exacerbation primarily caused by arising from a seated position or squatting.  The increase in pain from an 8/10 to a 10/10 lasts for a few hours and his pain is relieved back to his baseline of 8/10 by rest and sometimes applying an ice pack.  The Veteran points to the anterior aspect on either side of the patella of the left knee.  The Veteran stated that his left knee is weak.  He has difficulty arising from a seated position.  He notices morning stiffness which lasts about an hour.  The Veteran has a rare sensation of giving way/buckling.  This occurs mostly when he climbs a ladder or descends a ladder, and also occurs when he arises from a squatting position.  The Veteran has intermittent swelling of the left knee which is not necessarily related to activity.  He has an occasional sensation of heat but no redness.  The Veteran stated that after 2-3 hours of work he begins to fatigue and 15-20 minutes of rest restores him to his baseline of function.  The Veteran stated that he had surgery discussed in the past (the examiner noted that there was no evidence of this in the claims folder).  He could not recall who made the recommendation for surgery, but given the observation that he has not had any documentation of care for this knee pain except by his primary care physician it is unlikely that the primary care physician would have recommended surgery.  There are no flare-ups of pain in the left knee because the pain level is so high on a constant basis.  The Veteran's external support is the use of a soft knee brace.  He has used a cane in the past, but does not presently use one.  He has had no dislocation or subluxation.  Functional assessment shows activities of daily living are not impacted except that he has a little bit of difficulty climbing over the tub to get into it and take a shower.  His work as a building maintenance mechanic is impacted as noted above, when he has to squat to repair parts.  He also has difficulty with an occasional "locking" sensation when he climbs a ladder or a step stool and especially if he squats.  His recreational activities are impacted by getting an increase in pain after he walks for a mile or so and then 15-20 minutes of rest restores him to baseline.  

Examination of the knee demonstrates symmetrical, normal-appearing, bilateral joint bone and soft tissue contours.  The Veteran has a congenital genu varum alignment of both knee characterized by a 6 cm gap between the medial femoral condyles of both knees with the ankles placed together in standing position.  Examination of both knees shows a range of motion of 0-140 degrees actively and on passive range of motion both knees show 0-140 degrees.  Patellar compression test is mildly positive on the left and slightly less positive on the right.  The left shows tenderness with compression of the patellofemoral joint not only in full extension of the knee but it increases slightly from 30 to 60 of flexion.  That is the only painful arc of motion noted in either knee.  

The right knee shows tenderness only with the knee flexed about 20 degrees with patellar compression test performed.  With the knee in full extension there is no significant increase in pain in the patellofemoral joint and there is no painful arc of motion in the right knee.  Lachman's test is negative in both knees, indicating normal anterior cruciate ligament function.  There is no medial or lateral joint line tenderness, and McMurray's test is repeated on several occasions without any complaints of pain or indirect evidence of pain such as facial grimacing or contraction of musculature in the lower extremities.  Collateral ligament stability is completely intact with particular attention to the left knee medial collateral ligament which is stressed in a valgus direction in both full extension as well as 25 degrees of flexion.  There is no complaint of pain to palpation of the medial collateral ligament at the femoral or tibial attachments of the medial collateral ligament.  Quadricep atrophy is noted in both thighs, thigh circumference is measured 10 cm above the superior pole of the patella is equal.  The atrophy noted is primarily in the vastus medialis obliques muscle and is secondary to lack of strengthening exercises most likely.  

X-rays taken at the May 2006 VA examination revealed a mild (relative) genu varum with only 1-2 degrees of radiographic valgus alignment (normal is 7-10 degrees of valgus).  Bilateral knee x-rays are normal including the "sunrise" views of the patellofemoral joint without evidence of osteoarthritis.  Ultimately, the May 2006 VA examiner diagnosed the Veteran with mild chondromalacia patella of the right and left knee.  

An April 2009 VA orthopedic consultation report shows that the Veteran ambulates well with without assistive devices or brace.  There was no edema, effusion, discoloration, or calor noted.  Active range of motion was from zero to 130 degrees with slight PF crepitus/patellar grind/inhibition.  Negative AP/VV instability, Lachman or McMurrays.  The Veteran was assessed with right knee CMP and it was noted that the Veteran continues to have bilateral knee pain when stands for prolonged periods, sits for prolonged period and has difficulty with stairs, especially descending.  Has pain in the right knee.  Veteran is doing less walking than formerly and still does not do exercise.  Symptoms manageable with medication.  

A May 2012 VA examination report shows that the Veteran denied flare-ups that impact the function of the knee and/or the lower leg.  Upon range of motion testing, the Veteran had right knee flexion from zero to 135 degrees with no objective evidence of painful motion.  There was no limitation of extension or objective evidence of painful motion.  Left knee flexion was from zero to 140 degrees with no objective pain on motion.  There was no limitation of extension and no objective evidence of painful motion.  It was noted that the Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Less movement than normal in the left knee, pain on movement with both knees, and interference with sitting, standing, and weight-bearing in both knees were noted to be functional impairments.  There was tenderness or pain to palpation for the joint line or soft tissues of both knees.  The Veteran had full muscle strength in both knees and normal joint stability as well.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were also no meniscal conditions or surgical procedures for meniscal conditions noted.  It was noted that the Veteran does not now have or has ever had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  The Veteran has not had total knee joint replacement surgery.  The examiner noted that the Veteran uses a brace for warmth and not support and that the use was constant.  

The examiner noted that imaging studies of the knees were reviewed and degenerative or traumatic arthritis of both knees was indicated.  The examiner indicated that the Veteran's knee and or lower leg does not impact his or her ability to work.  The Veteran was diagnosed with chondromalacia patella.  

2.  Analysis of Left Knee

Initially, a June 2000 rating decision granted service connection for left knee meniscus sprain and assigned an initial 10 percent rating, effective February 8, 1997.  The Veteran perfected a timely appeal and this claim has been before the Board on numerous occasions but has been remanded for further development.  

Given the evidence of record, the Board finds that the Veteran's left knee disability does not warrant a rating in excess of 10 percent.    

The Board begins its inquiry as to whether the Veteran is entitled to a rating in excess of 10 percent by considering whether the Veteran is entitled to a higher rating under DC 5257 (recurrent subluxation or lateral instability), as that is how the RO originally rated the Veteran's knee.  However, there is no evidence of moderate instability or ankylosis of the knee.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as moderate instability and subluxation.  The currently assigned 10 percent rating under DC 5257 more closely approximates the Veteran's symptomatology of the left knee.  Although VA examiners consistently found no symptoms of instability of subluxation upon physical examination, the Veteran reported incidents of giving way/buckling at his February 2000 and May 2006 VA examinations and at multiple examinations the Veteran was found to have tenderness with compression of the patellofemoral joint.  As such, the 10 percent rating takes into account the Veteran's reports of giving way/buckling throughout the appeal period.  
The Board has also considered whether the Veteran is entitled to receive a rating in excess of 10 percent under DC 5260 (limitation of leg flexion).  In order to warrant such a rating, the evidence must show that the Veteran's service-connected left knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence shows that the Veteran's range of motion flexion was greater than 30 degrees since service connection.  The Veteran had flexion to 100 degrees in February 2000, 140 degrees in August 2002, 140 degrees in May 2006, and 140 degrees in May 2012 (See VA examinations dated in February 2000, August 2002, May 2006 and May 2012).  Thus, it is clear that the Veteran's limitation of left knee flexion is not limited to the degree required for a rating in excess of 10 percent under DC 5260.  

The evidence also does not support a rating in excess of 10 percent under DC 5261 for limitation of leg extension.  In order for the Veteran to receive a rating in excess of 10 percent for his left knee disability under DC 5261, the evidence must show that he had left leg extension limited to 15 degrees or greater.  However, at all times since service connection he was able to extend to 0 degrees.  Therefore, the assignment of a higher evaluation under DC 5261 is also not warranted.  

The Board has considered the Veteran's complaints of pain associated with his left knee disability.  Nevertheless, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors resulted in the Veteran's left knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10 , 4.40, 4.45.  Thus, such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the Veteran's left knee.  

The Board has considered whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case. 

Finally, the Board has also specifically considered DC 5256 (ankylosis of the knee) but there is no evidence of record which shows that the Veteran's left knee was ankylosed at anytime since service connection.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim.  Thus, entitlement to a rating in excess of 10 percent for the Veteran's left knee disability on a schedular basis is denied. 

3.  Analysis of Right Knee

An April 2007 Board decision granted service connection for a right knee disability.  A May 2008 RO decision effectuated the Board's decision and assigned an initial noncompensable rating, effective July 20, 1999.  In a statement dated in February 2009, the Veteran disagreed with the initial noncompensable evaluation assigned for his service-connected right knee disability.  

Given the evidence of record, the Board finds that the Veteran's right knee warrants a 10 percent rating, but no higher.  

In order for the Veteran to receive a compensable rating under DC 5260 (limitation of leg flexion) the evidence must show that the Veteran's service-connected right knee disability is manifested by flexion limited to 45 degrees or less.  However, the evidence shows that the Veteran's range of motion flexion was greater than 45 degrees since service connection.  The Veteran had flexion to140 degrees in August 2002, 140 degrees in May 2006, 130 degrees in April 2009, and 140 degrees in May 2012 (See VA examinations dated in August 2002, May 2006 and May 2012 and VA outpatient record dated in April 2009).  Thus, it is clear that the Veteran's limitation of right knee flexion is not limited to the degree required for a compensable evaluation under DC 5260.  

The evidence also does not support a compensable rating under DC 5261 for limitation of leg extension. In order for the Veteran to receive a compensable rating for his right knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater.  However, he was able to extend to 0 degrees at all of his VA examinations.  Therefore, the assignment of a higher evaluation under DC 5261 is also not warranted.  

The Board has considered the Veteran's complaints of pain associated with his right knee disability.  Nevertheless, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors resulted in the Veteran's right knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10 , 4.40, 4.45.  Thus, such factors have already been contemplated in the currently assigned noncompensable disability evaluation for the Veteran's right knee disability.  

The Board has considered whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case. 

Finally, the Board has also considered all other potentially applicable DC's that provide for evaluations for the knee.  The Board has specifically considered DC 5256 (ankylosis of the knee) and DC 5257 (recurrent subluxation or lateral instability).  In this case there is no evidence of ankylosis of the right knee.  Thus, DC 5256 is not for application.  However, with regards to whether the Veteran is entitled to a rating under 5257 the Board finds that the Veteran's right knee symptoms warrant a 10 percent rating for slight subluxation/lateral instability of the right knee.  In this regard the Board notes that the Veteran reported giving way/buckling of the knee at his May 2006 VA examination.  In addition, at his April 2009 VA outpatient appointment, the doctor found slight crepitus/grind of the right knee.  Finally, at his August 2002 and May 2012 VA examinations the examiners noted tenderness upon palpation.  Looking at the evidence as a whole, since service connection and taking into account the Veteran's reports of pain and giving way, together with the medical evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent rating, but no more for his service-connected right knee disability.  

D.  Right Eye 

An April 2012 Board decision granted entitlement to service connection for right eye uveitis.  An April 2012 RO decision effectuated that Board decision and assigned an initial noncompensable rating, effective December 3, 1996.  

In November 1998 a clinical record included the impression of recent uveitis which had resolved. 

A February 2000 VA examination of the eyes reveals the Veteran complained of problems with his right eye.  It was noted that the ocular history was significant for recurrent anterior uveitis.  Physical examination was conducted.  The diagnoses were recurrent anterior uveitis or unknown etiology, mild non-proliferative retinopathy, ptosis of the left upper lid, myopia and presbyopia. 

A VA eye examination was conducted in September 2002.  The Veteran reported that there were times when his eye would twitch.  He reported an injury in the field. A particle came into his eye when he was grinding something and left a scar.  He had reinjured it from time to time and it would swell up.  Physical examination was conducted.  The diagnoses were corneal opacity in the right eye secondary to a foreign body which was well healed and not in the visual axis, mild diabetic neuropathy in both eyes, early cataract in both eyes and glaucoma sustained secondary to optic nerve asymmetry. 

A VA eye examination was conducted in May 2006.  The Veteran reported that a metallic foreign body fell into his eyes during active duty.  He reported the foreign body was removed and treated.  The service treatment records were reviewed which included references to treatment for complaints of foreign bodies in the eye.  The pertinent diagnoses were corneal scar of the right eye secondary to metal foreign body injury occurring during active duty without residuals vision defects and without recurrent erosion of epithelial defect; no significant ptosis noted; and age related nuclear sclerosis (cataract) of both eyes with moderate diabetic retinopathy more likely than not secondary to diabetes mellitus.  At the time of the examination, the examiner opined that the Veteran was not visually disabled.  The Board notes that service connection was previously granted for a scar on the right cornea which was due to a foreign body. 

A VA eye examination was conducted in June 2010.  The examiner noted the Veteran was treated for injuries to the eyes on two occasions during active duty. Physical examination was conducted.  The diagnosis was resolved right eye uveitis. The examiner noted the Veteran had 20/20 vision in both eyes.  The examiner also noted the uveitis had resolved.

Under DC 6000, uveitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a.  

Given the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected right eye uveitis.  Since service connection, the Veteran has not had visual acuity or field loss, pain, rest-requirement or episodic incapacity.  In fact, multiple examiners, as discussed above, commented that the condition seemed to have resolved.  

E.  Extraschedular Consideration

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations are not inadequate.  To the contrary, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's various disabilities, as discussed above.  Accordingly, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

IV.  EARLIER EFFECTIVE DATE CLAIMS

A.  Right Eye Earlier Effective Date

An April 26, 2012, rating decision granted service connection for right eye uveitis (right eye disorder) and assigned a noncompensable rating effective December 3, 1996.  The Veteran contends that he is entitled to an earlier effective date for the award of service connection.  Thus, the question for consideration is whether an award prior to this date is possible.
Initially, the Veteran was denied entitlement to service connection for allergic conjunctivitis of the eyes in a May 1986 rating decision.  That claim was appealed and was denied by the Board in a February 1989 decision.  Then, in January 1992, the RO received a claim to reopen the Veteran's eye claim.  An April 29, 1992, rating decision denied entitlement to service connection for a right eye disability.  A May 1992 letter informed the Veteran of his appeal rights.  The Veteran did not file an appeal to the April 1992 rating decision.  

The Veteran separated from active service for the first time in June 1984 and then again in December 1991.  In this case the Veteran's original claim for service connection for a right eye disability was received by the RO in February 1986 (more than one year after discharge).  Subsequently, the Veteran filed his claim to reopen in January 1992 which was within one year from his discharge from service in December 1991.  However, the January 1992 claim was denied and was not appealed.  There were no other claims filed for entitlement to service connection for a right eye disability in the year following those final and non-appealed decisions.  Therefore, assignment of an effective date back to the day following discharge is not possible. 

It is again noted that in RO decisions dated in 1986 and 1992, and in a February 1989 Board decision the RO and the Board denied service connection for a right eye disability, finding that there was no link between the Veteran's military service and his right eye disability.  The RO's February 1986 and April 1992 decisions and the Board's 1989 decisions are final.  See 38 U.S.C.A. §§ 7104, 7105.  The effect of that finality is to preclude an award of an effective date prior those denials.  Moreover, the Veteran has not raised a claim of clear and unmistakable error (CUE) such as to challenge the finality of those determinations. 

Based on the foregoing, any effective date awarded in the present case must follow April 1992.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Here, the RO received the Veteran's application for compensation for a right eye disability on December 3, 1996.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 3, 1996, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to December 3, 1996, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 3, 1996 would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in April 1992, but prior to December 3, 1996, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

After reviewing the record, the Board concludes that there are no such testimonial documents submitted between April 1992, and December 3, 1996, indicating an intent to reopen a claim of entitlement to service connection for a right eye disability.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 1996 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) , and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a right eye condition was filed earlier than December 3, 1996.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of December 3, 1996, is appropriate and there is no basis for an award of service connection for right eye uveitis prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Entitlement to an effective date prior to December 3, 1996, for the grant of service connection for fibromyalgia.  

An August 2010, rating decision granted service connection for fibromyalgia (claimed as diarrhea, joint pains, shortness of breath, sensitivity to strong odors and perfume, fatigue, and tension headaches) and assigned an initial 20 percent rating effective December 3, 1996.  The Veteran contends that he is entitled to an earlier effective date for the award of service connection.  Thus, the question for consideration is whether an award prior to this date is possible.

Initially, the Veteran was denied entitlement to service connection for gastrointestinal problems, joint aches, skin rashes, and difficulty breathing in a September 1995 rating decision.  A September 1995 letter informed the Veteran of his appeal rights.  The Veteran did not file an appeal to the September 1995 rating decision.  

In the present case, the Veteran separated from active service in June 1984 and again in December 1991.  It is not in dispute that he failed to submit a claim of entitlement to service connection for fibromyalgia within one year from either of his discharges.  Therefore, assignment of an effective date back to the day following discharge is not possible. 

It is again noted that in a rating decision dated in September 1995, the RO denied service connection for gastrointestinal problems, joint aches, skin rashes, and difficulty breathing, finding that there was no link between the Veteran's military service and the claimed disabilities.  The RO's September 1995 decision is final.  See 38 U.S.C.A. § 7104(b).  The effect of that finality is to preclude an award of an effective date prior that denial.  Moreover, the Veteran has not raised a claim of clear and unmistakable error (CUE) such as to challenge the finality of that determination. 

Based on the foregoing, any effective date awarded in the present case must follow September 1995.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Here, the RO received the Veteran's application for compensation for fibromyalgia disability on December 3, 1996.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 3, 1996, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to December 3, 1996, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 3, 1996 would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in September 1995, but prior to December 3, 1996, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

After reviewing the record, the Board concludes that there are no such testimonial documents submitted between September 1995, and December 3, 1996, indicating an intent to reopen a claim of entitlement to service connection for a fibromyalgia disability.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 1996 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) , and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for fibromyalgia was filed earlier than December 3, 1996.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 
In sum, the presently assigned effective date of December 3, 1996, is appropriate and there is no basis for an award of service connection for fibromyalgia prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Entitlement to an effective date prior to December 18, 1997, for the grant of service connection for a left knee meniscus strain.  

A June 2000, rating decision granted service connection for a left knee disability and assigned an initial 10 percent rating effective February 18, 1997.  The Veteran contends that he is entitled to an earlier effective date for the award of service connection.  Thus, the question for consideration is whether an award prior to this date is possible.

Initially, the Veteran was denied entitlement to service connection for a left knee disability in a May 1986 rating decision.  That claim was appealed and was denied by the Board in a February 1989 decision.  Then, in January 1992, the RO received a claim to reopen the Veteran's left knee claim.  An April 29, 1992, rating decision denied entitlement to service connection for a left knee disability.  A May 1992 letter informed the Veteran of his appeal rights.  The Veteran did not file an appeal to the April 1992 rating decision.  

The Veteran separated from active service for the first time in June 1984 and then again in December 1991.  In this case the Veteran's original claim for service connection for a left knee disability was received by the RO in February 1986 (more than one year after discharge).  Subsequently, the Veteran filed his claim to reopen in January 1992 which was within one year from his discharge from service in December 1991.  However, the January 1992 claim was denied and was not appealed.  There were no other claims filed for entitlement to service connection for a left knee disability in the year following those final and non-appealed decisions.  Therefore, assignment of an effective date back to the day following discharge is not possible. 

It is again noted that in RO decisions dated in 1986 and 1992, and in a February 1989 Board decision the RO and the Board denied service connection for a left knee disability, finding that there was no link between the Veteran's military service and his left knee disability.  The RO's February 1986 and April 1992 decisions and the Board's 1989 decisions are final.  See 38 U.S.C.A. §§ 7104, 7105.  The effect of that finality is to preclude an award of an effective date prior those denials.  Moreover, the Veteran has not raised a claim of clear and unmistakable error (CUE) such as to challenge the finality of those determinations. 

Based on the foregoing, any effective date awarded in the present case must follow April 1992.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Here, the RO received the Veteran's application for compensation for a left knee disability on February 18, 1997.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the February 18, 1997, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to February 18, 1997, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after February 18, 1997 would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in April 1992, but prior to February 18, 1997 could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

After reviewing the record, the Board concludes that there are no such testimonial documents submitted between April 1992, and February 18, 1997 indicating an intent to reopen a claim of entitlement to service connection for a left knee disability.  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 1996 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) , and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a left knee disability was filed earlier than February 18, 1997.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 
In sum, the presently assigned effective date of February 18, 1997, is appropriate and there is no basis for an award of service connection for a left knee disability prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected fibromyalgia prior to May 12, 2012, is denied.  

Entitlement to a rating in excess of 40 percent for service-connected fibromyalgia since May 12, 2012, is denied.  

Entitlement to an initial compensable rating for service-connected right ear hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for service-connected left knee meniscus strain is denied.  

Entitlement to a 10 percent rating for service-connected chondromalacia of the patellar, right knee, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial compensable rating for service-connected right eye uveitis is denied.  

Entitlement to an effective date prior December 3, 1996, for the grant of service-connection for right eye uveitis is denied.  

Entitlement to an effective date prior to December 3, 1996, for the grant of service connection for fibromyalgia, is denied.  

Entitlement to an effective date prior to December 18, 1997, for the grant of service connection for a left knee meniscus strain, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


